Citation Nr: 0612528	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including              post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
January 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina, which denied service connection for PTSD.  

The Board initially considered the veteran's claim in March 
2001, and clarified that it involved the more general issue 
of service connection for a psychiatric disability, inclusive 
of PTSD -- the matter was then remanded for further 
evidentiary development.  Also, during the pendency of the 
appeal, the veteran has provided testimony in June 2000 to 
support his claim, before a local hearing officer at the RO.  
He more recently testified during an April 2003 hearing 
before the undersigned Veterans' Law Judge (VLJ) in 
Washington, D.C.  Transcripts of both proceedings are of 
record.  

The Board remanded the veteran's claim again in September 
2003, and in August 2005, for further development -- the 
latter remand was issued to provide the opportunity for the 
RO (via the Appeals Management Center (AMC) in Washington, 
D.C.) as the agency of original jurisdiction (AOJ), to review 
newly submitted evidence for which the veteran had not waived 
initial AOJ consideration.  Following the completion of the 
requested action, the AMC continued the denial of the claim 
through its December 2005 supplemental statement of the case 
(SSOC), and returned the case to the Board for further 
appellate review.   



As discussed below, the Board will decide the claim on appeal 
to the extent that it involves the matter of service 
connection for PTSD -- but the claim remaining for 
consideration, that of service connection for a psychiatric 
disability other than PTSD, is being remanded to the RO via 
the AMC in Washington, D.C.  VA will notify him if further 
action is required on his part concerning the latter claim.


FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim on appeal, to the extent that it involves the issue of 
service connection for PTSD.  Moreover, all relevant evidence 
necessary for an equitable disposition of this matter has 
been obtained.  

2.	The veteran did not engage in combat with the enemy.

3.	The veteran's claimed in-service stressors have not been 
independently corroborated through his service records or 
other credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and as specifically applicable here, 
the notice for a reopening claim needs to discuss both the 
rating and effective date elements, etc.  Similarly, even for 
claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

In the present case, the RO has taken appropriate measures to 
provide the veteran with comprehensive notice of essential 
provisions of the VCAA, and the significance of the VCAA duty 
to notify and assist to the evidentiary development of his 
claim, through issuance to the veteran of notice letters 
dated in April 2001 and May 2004.  In the April 2001 letter, 
the RO informed the veteran of the recent enactment of the 
VCAA, and explained to him the information and evidence not 
already of record that was required to substantiate the claim 
for service connection for PTSD.  Also, the April 2001 
correspondence placed the veteran on notice of the mutual 
obligation between he and VA to obtain pertinent evidence, 
and clarified the specific kind of information and evidence 
that he was expected to provide.  See Quartuccio, 16 Vet. 
App. at 186-87.   

The RO then issued the May 2004 correspondence to the 
veteran, which included substantially similar information to 
that already provided in the April 2001 letter as to the 
procedures for the development of his claim.  That 
correspondence also included reference to the updated 
characterization of the claim on appeal            (i.e., as 
a claim for a generalized psychiatric disability, inclusive 
of PTSD).  However, the discussion of the expanded 
characterization of his claim clearly would not have any 
detrimental effect as far as the sufficiency of VCAA notice, 
since the specific psychiatric disability claimed as PTSD was 
included in the statement of the issue in that letter.    

Additional relevant notice documents that have been provided 
to the veteran, include the January 2000 statement of the 
case (SOC), and several SSOCs       (dated from March 2000 
through December 2005).  The January 2000 SOC in particular, 
provided citation and explanation of the legal criteria for 
establishing service connection for PTSD, at 38 C.F.R. § 
3.304(f).  Also, the October 2002 SSOC was the first such 
notice document issued to the veteran which included citation 
to 38 C.F.R. § 3.159 -- the regulation that sets forth the 
procedures by which VA will assist a claimant in the 
development of  a claim for compensation benefits.

The information set forth in the above documents met the 
first three requirements for what constitutes sufficient VCAA 
notice, as outlined in 38 C.F.R. § 3.159(b)(1) and Pelegrini 
II.  That notwithstanding, none of these documents included 
the specific language of the "fourth element" mentioned 
above.  No matter, though.   

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although neither the April 2001 nor the May 2004 
letter contained the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The May 2004 VCAA letter requested 
that the veteran provide the RO with any additional evidence 
or information that he might have pertaining to his claim 
that was not then of record.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such 
a situation to show that prejudice actually exists).

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection for PTSD, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Furthermore, as mentioned above, in addition to the criteria 
as to adequate content of the VCAA notice provided, there is 
also the consideration that the relevant notice letters must 
have been issued in a timely manner.  Here, both the April 
2001 and May 2004 VCAA notice letters provided to the veteran 
were issued subsequent to the December 1999 rating decision 
on appeal, which represented the initial adjudication for his 
claim for service connection for PTSD (since expanded to 
include a generalized claim for a psychiatric disorder, 
although the only issue being resolved herein is that of 
entitlement to service connection for PTSD).  The timing of 
the issuance of this notice letter was not consistent with 
the sequence of events prescribed by Pelegrini II (that 
notice must be provided before the initial adjudication of 
the claim) -- however, bear in mind the VCAA had not yet been 
enacted at the time of the December 1999 rating decision.  
The RO obviously could not have possibly complied with the 
requirement that VCAA notice precede the initial adjudication 
of the claim, because the VCAA did not yet even exist.  See     
38 U.S.C.A. § 5103(a);  38 C.F.R. § 3.159(b)(1); Pelegrini 
II, 18 Vet. App. at 120.  

Moreover, in Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notices were not issued until after 
the initial adjudication in question, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield,      19 Vet. 
App. at 128, rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (An error, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right 
to as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))
  
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  In particular, 
the AMC has provided him with a May 2004 detailed notice 
letter, and the veteran had ample opportunity submit 
additional evidence and/or argument in response, prior to the 
most recent December 2005 SSOC continuing the denial of his 
claim. He has since provided the RO with several personal 
statements in support of his claim.  He has also informed the 
RO that there may be further relevant treatment records on 
file from the Dorn (Columbia) VA Medical Center (VAMC) in 
South Carolina, and from various private treatment providers 
-- the RO has since obtained additional VA outpatient and 
hospitalization records from the Dorn VAMC, and with respect 
to those private treatment providers identified, there are 
already substantial treatment reports from these medical 
providers of record for the dates he has specified.  During 
this time period, the RO also obtained the veteran's records 
from the Social Security Administration (SSA) pertaining to 
his receipt of disability benefits from that agency 
(consistent with the Board's September 2003 remand request).    

For these reasons, the Board finds that, regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006) (holding that section 
5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA 
") (citing Pelegrini II, 18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained the veteran's 
service medical records (SMRs), his service personnel 
records, VA outpatient and hospitalization records from his 
treatment over the past decade, and treatment records from 
several private physicians.  The claims file further reflects 
that his records pertaining to the receipt of disability 
benefits from the SSA have recently been obtained. The RO has 
also arranged for the veteran to undergo VA examination in 
connection with the claim on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran himself has submitted 
additional medical records from numerous private medical 
providers, several personal statements, and lay statements 
from third-parties in support of his claim.  He has also 
provided testimony through a June 2000 RO hearing, and again 
during an April 2003 hearing before the undersigned VLJ in 
Washington, D.C.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 
98.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
However, corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307,       311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 310-
11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost,          
16 Vet. App. at 128-29 held that the Board had interpreted 
the corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  

Analysis

In regard to the first essential requirement for establishing 
service connection for PTSD, that of a current medical 
diagnosis of the disability claimed, while the evidence of a 
diagnosis of PTSD is not conclusive, there are sufficient 
findings to show at least a reasonable likelihood that this 
is an appropriate diagnosis, and so further analysis of the 
claim on appeal is warranted as discussed further below to 
determine whether a current PTSD condition is causally linked 
to military service.  
Addressing initially the evidence obtained that pertains to 
confirmation of a diagnosis of PTSD, the report of the 
veteran's October 1999 evaluation by a counselor at a private 
community health center provides the first assessment of 
record of this condition.  A March 2002 treatment summary 
from that facility noted that he had received ongoing 
treatment for PTSD along with other conditions.  Notably, on 
VA psychiatric examination in July 2002, it was found that he 
did not appear to experience symptoms consistent with PTSD, 
and this was following mental status evaluation and review of 
the claims file.  However, a September 2002 report from a 
psychiatrist at the Dorn VAMC indicates a diagnosis of PTSD, 
and more recently, a March 2005 VA hospitalization report 
reflects a diagnosis on discharge of that condition as well.  
On review of these findings, there is a sufficient basis upon 
which to assume for sake of argument and due consideration of 
the merits of the veteran's claim, that a present diagnosis 
of PTSD has been established.

The next matter for consideration then is whether the 
veteran's diagnosed PTSD is causally linked to his active 
military service -- in particular, to one or more claimed in-
service stressful experiences which he has alleged occurred 
during service.         In resolving this question, it must 
first be determined whether there is credible evidence that 
at least one of his claimed stressors occurred in service.  
See 38 C.F.R. § 3.304(f) (2005).  If one of his alleged 
stressors were verified by the record, then only in this 
instance would there be a further need to determine if 
diagnosed PTSD is medically linked to this specific event.  
Also, with respect to the issue of stressor verification, the 
veteran has provided accounts of two claimed in-service 
experiences that were noncombat-related events, and there is 
no indication of any foreign service or other service that 
would involve participation in combat, so objective 
information is necessary to corroborate his claimed 
stressors, such as service records, instead of based upon his 
testimony or lay statements alone.  See Cohen v. Brown, 10 
Vet. App. 128, at 146-47 (1997).  

In the present case, the veteran has alleged as one of the 
in-service stressors underlying his claim for service 
connection for PTSD, that in 1974 during basic training he 
underwent training exercises at Fort Jackson, South Carolina, 
that involved wearing protective gear from poisonous gas 
exposure, and that during the exercises, on several occasions 
he was not provided with a gas mask and on other instances 
his gas mask was not tightly secured, and as result he 
experienced some poisonous gas exposure.  He has indicated 
that his symptoms following these instances of exposure 
included a nosebleed, nasal dripping, and burning eyes.  
Another claimed stressor consists of an incident in 1975 at 
Fort Hood, Texas, in which the veteran had a disagreement 
with a sergeant, and that as a result the veteran was 
required to spend a period of about 30 days at a location on 
base by himself, and had limited contact with others during 
this time period.  The veteran has stated that during this 
period he began to experience hallucinations and delusions, 
and that when he returned to the unit he was underwent 
evaluation and treatment for a psychiatric condition.  
In attempting to assist the veteran in providing 
substantiation of either of the events claimed, the RO during 
the course of developing the veteran's claim has obtained his 
SMRs and service personnel records (as well as post-service 
treatment records that would potentially address the etiology 
of his condition), and the veteran himself has provided two 
lay statements from other individuals as to their 
observations of him following service.  On consideration of 
these sources of information, these records and lay 
statements unfortunately do not provide the specific type of 
corroborative information that would help in verifying either 
of the claimed stressors.  The veteran's SMRs include the 
record of a January 1975 mental status evaluation, but this 
reflects the determination that veteran had no psychological 
symptoms at all, including normal mood, thought content and 
memory at that time, and significantly, no psychological 
disorder was found to have been present.  These records also 
do not include reference from any medical provider in service 
to those symptoms which the veteran has identified as having 
been associated with gas exposure during a training exercise.  
There is an instance noted in October 1974 of  a cold with 
coughing, but this resolved within a week with no additional 
symptomatology.  Accordingly, the January 1975 evaluation 
report in and of itself, and SMRs overall are not of 
assistance to the veteran's attempt at corroboration of the 
alleged in-service stressful experiences, and do not 
otherwise contribute to showing the general onset of a 
psychiatric condition in service.      

The veteran's service personnel records include his Form DD-
214 (Report of Separation from Active Duty), which notes a 
military occupational specialty (MOS) in service of an 
armorer/unit supply specialist, with his last unit of 
assignment with the 34th Support Battalion of the 1st Cavalry 
Division.  There is of record a        Form DD-689 
(Individual Sick Slip) indicating that in December 1974 the 
veteran had an approximate one-day absence due to complaints 
of sickness and feeling stressed, although there is no 
further notation as to any additional circumstances 
surrounding the veteran's symptoms at that time.  

Also, a November 1974 report of a meeting between the veteran 
and a counseling specialist states that the veteran felt he 
was not suited for life in the army, and that the army had 
"messed up his head" and he could not handle what was 
required of him and wanted to leave the army.  The 
counselor's response was that he had not given military life 
a chance, since his only contact was the training 
environment, and it was recommended that he continue within 
the army and return for further discussion over the next few 
weeks.  The January 1975 report of a follow-up meeting 
between the veteran and a counseling specialist indicates 
that he had requested information about a discharge from 
service for what he stated was inability to adapt to military 
life, and the recommendation was that he receive an 
expeditious discharge from the military.  The veteran then 
received a Discharge under Honorable Conditions later that 
month, with the reason for separation listed as 
unsuitability.  The above-referenced findings, as with the 
sources already noted from his personnel records in service, 
do not include information as to any specific incidents that 
occurred during service, including details which would help 
substantiate the in-service stressors which he has claimed 
occurred.  (In considering the veteran's service personnel 
records, the RO noted in the December 2005 SSOC that it had 
reviewed both the recently received copies of these records, 
and the original copies received from the NPRC dated in 
December 2002 which appeared to provide the most accurate and 
comprehensive summary of these records.  Notwithstanding 
which version is considered, the information contained as to 
the extent of any mental-health related symptoms the veteran 
experienced in service is generally consistent with the 
findings noted above, and also with the provisions for a 
remand of the claim remaining for a psychiatric disorder 
other than PTSD that is discussed below.)   
  
The veteran has also provided copies of lay statements from 
his spouse, and from a family member in support of his claim, 
which were received at the RO in May 2003. In this respect, 
those available sources for corroboration of a claimed 
stressor are not limited to service records (as was 
previously required prior to the adoption of  38 C.F.R. § 
3.304(f)), but may also include other sources of evidence 
such as lay statements from third-parties.  See Cohen, 10 
Vet. App. at 143, citing to M21-1,  Part VI, para 7.46(f) 
(Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) (1989).  
Here, the statements offered by other individuals on the 
veteran's behalf in each instance reflect that the veteran 
had described to them post-service what the incidents were 
during service that he felt had contributed to the onset of 
PTSD, but, unfortunately, do not provide information as to 
ever having themselves observed any event in connection with 
the claimed stressors, or of having learned of these in-
service events contemporaneously with when they had occurred.  
The remaining information provided through these statements 
concerns the veteran's post-service medical history, and 
hence also does not provide assistance for stressor 
verification purposes.  

Additionally, there is no indication that at this stage in 
the development of the veteran's claim for PTSD, that any 
further development action would be helpful in attempting to 
substantiate either of the claimed stressors.  Since the in-
service events which the veteran has described would not 
likely be expected to be contained in unit history reports 
that provide general information on unit activities, his 
personnel records which have been obtained and not unit 
history reports are the source of service records that have 
direct relevance to this case.  The record also does not 
indicate there are any other additional service records, or 
relevant medical records, which have not yet been obtained 
and included as part of the file.  

In the absence of credible supporting evidence that 
substantiates a claimed             in-service stressor, the 
veteran's claim for service connection for PTSD must be 
denied.  Since the preponderance of the evidence is against 
his claim, the       benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

The claim for service connection for PTSD is denied.








REMAND

As mentioned, the VCAA became effective on November 9, 2000, 
and this law prescribed several essential requirements 
regarding VA's duty to notify and assist   a claimant with 
the evidentiary development of a pending claim for 
compensation  or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).  

Moreover, as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The RO thus far has issued to the veteran notice letters 
dated in April 2001 and  May 2004 which informed him of 
several provisions under the VCAA with regard to the 
evidentiary development of the matter remaining on appeal, 
the claim for service connection for a psychiatric disorder 
other than PTSD.  This included a discussion to some extent 
of the additional information and evidence necessary to 
substantiate the claim -- as well as the mutual obligation 
between VA and himself to obtain relevant evidence.  See 
Quartuccio, 16 Vet. App. at 186-87.  However,   the veteran 
has not yet received notice of the degree of disability and 
effective date elements of a claim for service connection, 
consistent with the recent holding in Dingess/Hartman as 
referenced above.  So he should be provided an additional 
notice letter that includes a discussion of these specific 
elements.  

Further development action, as described below, will also 
help to provide a comprehensive evidentiary basis upon the 
veteran's claim may be decided.  There is substantial 
evidence which is already of record that documents that since 
service, the veteran has received a diagnosis of one or more 
psychiatric disorders other than PTSD.  Following a one-month 
period of hospitalization at the Dorn VAMC in March 2005, the 
diagnosis on discharge was, in part, schizoaffective 
disorder.    There are also one or more diagnoses on record 
of depressive disorder, not otherwise specified (NOS), since 
August 1999.  In view of the evidence of this type showing 
the likelihood of the presence of a current psychiatric 
disorder since    early-1999 (again, distinct from PTSD), the 
veteran underwent a July 2002 VA examination for the purpose 
of determining the etiology of any present psychiatric 
condition diagnosed.  

The report of this psychiatric examination reflects a 
diagnosis of schizoaffective disorder and dementia, as well 
as the determination that he did not appear to have symptoms 
consistent with a diagnosis of PTSD.  The examiner then 
indicated that with regard to the likely etiology of a 
present psychiatric disorder, the veteran reported having had 
some difficulties (related to a mental health condition) 
while in the military, but he could not find any evidence of 
this on reviewing his claims file   -- according to the 
examiner, it was difficult to determine for certain whether 
there were symptoms in service, but there did not appear to 
be any symptoms that were recorded.  He concluded that there 
was nothing to support that the veteran started having 
difficulties in service, and further, the fact that he first 
received treatment a few years ago also suggested that his 
condition had a more recent onset.  Thus, the opinion 
expressed was generally unfavorable on the determinative 
issue of a medical relationship to service.   

Since that time, however, further evidence has been added to 
the record consisting of the veteran's complete service 
personnel records, obtained from the National Personnel 
Records Center (NPRC).  As previously indicated, this 
included the report of a November 1974 meeting between the 
veteran and a military counseling specialist, at which the 
veteran indicated that he felt that he was not suited for 
life in the army, and that the army had "messed up his 
head."  He stated that he could not handle what was required 
of him and wanted to leave the army.  The counselor 
recommended that he remain within the army and return for 
further discussion over the next few weeks.  When in January 
1975 the veteran reported that he felt he was still unable to 
adapt to army life, and wanted to leave the army, the 
recommendation was that he receive an expeditious discharge 
from the military. The veteran underwent separation from 
service later that month.  

Since these personnel records include reference to the 
veteran's complaint in service of problems that may have been 
mental health-related (provided in his contemporaneous 
statement, through the November 1974 report), and a 
significant justification for the July 2002 VA examiner's 
determination on the issue of medical nexus was the absence 
of any record of a psychiatric condition in service (based on 
the evidence then of record), a supplemental opinion should 
be obtained from this psychiatrist as to the likely etiology 
of the veteran's diagnosed mental health conditions.  In 
reviewing all evidence of record pertaining to the clinical 
history of a current psychiatric disorder, the examiner 
should consider those copies of his personnel records which 
were obtained directly from the NPRC (with a cover letter 
from that agency dated in December 2002), which appear to 
provide the most comprehensive summary of these records.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide then claim).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claim on appeal for service 
connection for a psychiatric disability 
other than PTSD, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This correspondence 
must provide him notice as to any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate this 
claim.  Also apprise him of the 
evidence he is responsible for 
obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to the claim.

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for this claim, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).

2.	Obtain all additional VA 
hospitalization and outpatient records 
from the Dorn VAMC dated since March 
2005, and then associate these records 
with the claims file.  

3.	If possible, arrange for the 
psychiatrist who previously examined 
the veteran in July 2002, to provide an 
addendum to that evaluation.  It is 
requested that this physician again 
review the relevant evidence in this 
case, including the copies of the 
veteran's service personnel records 
(those copies received directly from 
the NPRC).  The psychiatrist is then 
asked to provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran has a 
current psychiatric disability 
(including schizoaffective disorder, 
diagnosed on examination in July 2002) 
that is etiologically related to his 
active military service.  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a psychiatrist 
equally qualified to make this 
determination.  (Note:  if the latter 
situation arises, this may require 
having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.  

4.	Review the claims file.  If any 
development is incomplete, including if 
the supplemental medical opinion or, if 
necessary, report of reexamination 
does not contain sufficient findings 
responsive to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's claim 
for service connection for a 
psychiatric disorder other than PTSD, 
in light of the additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, prepare a SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  









The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


